Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
                                                                 Response to arguments
Applicant’s argument with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection.  Claims 6, 13, 20 were cancelled  and claim 22-24 were added. This action is made non-final.
                                                               Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-5; 7-12; 14-19; 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US.Pub.No.20140366047) et al in view of SHERMAN  (US.Pub.No.20180176174) and Skeen(US.Pat.No.5557798).

Regarding claim 1, Thomas et al disclose a method, comprising: obtaining an event received from an event recordation and distribution system(contemporary video hosting and sharing platforms typically either provide access to all content of a paid channel to a subscribed user,0050; internet-based content platform 120 may provide digital content (e.g., digital video, streaming video, images, digital music, streaming music, social media information, etc.) to one or more of the client device,0061);

determining an event stream associated with the event(Once the end user identifies content they would like to consume, the end user can take different actions depending on access restrictions placed on the content. The end user can subscribe (e.g., for free or by paying a subscriber fee) to a channel to gain access to content. The subscriber fee can be a one-time fee, or can be a recurring fee, 0071;0043; content can also include live-streamed content and media items available on-demand,0053;0174 );

determining that an event consumer that has submitted a subscription request for 
 the event stream has specified content based filter logic in association with
the subscription request event stream, the content based filter logic indicating criteria for which events of the event stream are to be delivered to the event consumer(see fig.11 and 

the  content based filter logic specifying at least one operator and  for at least a first field of data objects corresponding to events of the event stream, at least one corresponding value(Another type of access can include allowing a user to block specific media items or channels based one some criteria, such as on an individual or categorical basis. For example, a user can choose to have movies and shows with an "R" rating be blocked or a user can choose to have block specific shows or movies to be blocked,0101; 0047; defining access attributes for channel ,0043;0079);

determining that  the event associated with the event stream satisfies the content
based filter logic based, at least in part, on a value of the first field of a data object corresponding to the event: and providing the event to the event consumer in response to determining that the event satisfies the content based filter logic(processing logic presents media items of the paid channel to the end user. Processing logic can present media items of the paid channel to the end user via the same user interface and/or the same application that was used to receive the subscription request of the end user,0128; the internet-based content 

But did not explicitly disclose validating the content based filter logic submitted in association with the subscription request, registering the subscription request responsive to successfully validating the content based filter logic of the subscription request.

However, SHERMAN et al disclose validating the content based filter logic submitted in association with the subscription request(One method of providing security for the system is to associate users with entitlements that limit their access to data within the network. An example is to maintain a database that associates users with specific channel permissions. In one embodiment, a user is prevented from submitting a message subscription service request for data to which they do not have entitlements. In another embodiment, a check is performed after a message subscription service request is received to see if it violates any entitlements. Any invalid requests are then rejected,0048;0013).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of SHERMAN to modify Thomas by applying validation to subscription request for the purpose of making the system safer against unauthorized users.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Skeen to modify Thomas and SHERMAN by registering subscription  for the purpose of keeping track of  authorized users.

Regarding claim 2,  Thomas et al disclose  further comprising: determining the content based filter logic for each subscription request submitted for the event stream(see fig.11 and fig.14B for determining subscription level and restriction or filter data associated to each media content; the internet-based content platform can permit the user to select a subscription level when subscribing to a free or paid channel,0047; Once the end user identifies content they would like to consume, the end user can take different actions depending on access restrictions placed on the content. The end user can subscribe (e.g., for free or by paying a subscriber fee) to a channel to gain access to content. The subscriber fee can be a one-time fee, or can be a recurring fee, 0071).



Regarding claim 4, Thomas  and Skeen et al did not explicitly disclose further comprising: determining whether filter logic is present in the subscription request.

However, SHERMAN et al disclose further comprising: determining whether filter logic is present in the subscription request(receiving a message subscription service request at a router in which the message subscription service request includes message criteria. A sending agent is determined based on the message subscription service request. The router receives a first message, which includes a message parameter, and determines whether the message criteria match the message parameter,0007; message criteria may include a specific value of a message parameter. For example, message criteria may include a particular channel or a specific 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of SHERMAN to modify Thomas  and Skeen by embedding criteria with subscription request for the purpose of providing contents to users according to some predefined conditions.

Regarding claim 5, Thomas and Skeen  et al did not explicitly disclose further comprising: establishing a subscription for the event consumer that includes the content based filter logic of the subscription request.

However, SHERMAN et al disclose further comprising: establishing a subscription for the event consumer that includes the content based filter logic of the subscription request(Message subscription service requests may also include an identifier that can be used to associate the message receiving client 104 with a channel or message. If the message receiving client 104 is not already associated with a specified channel, for example, then the message subscription service 106 associates the identifier for the message receiving client 104 with the specified channel,0034; message router 108 uses message sending agent 112 to send messages with a message parameter matching the message criteria in a subscription service request to the message receiving client 104 specified in the subscription service request,0041).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of SHERMAN to modify Thomas  and Skeen by embedding criteria with subscription request for the purpose of providing contents to users according to some predefined conditions.

Regarding claim 7, Thomas and Skeen et al did not explicitly disclose further comprising: rejecting a second the-subscription request for the event stream in response to the-validating of second content based the-filter logic, specified in association with the second subscription request failing.

However, SHERMAN et al disclose further comprising: rejecting a second the-subscription request for the event stream in response to the-validating of second content based the-filter logic, specified in association with the second subscription request failing(Message subscription service requests are evaluated based on entitlements, and rejected before generating a message subscription if the message subscription service request fails the evaluation,0013;0048).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of SHERMAN to modify Thomas  and Skeen by applying validation to subscription request for the purpose of making the system safer against unauthorized users

Regarding claim 8, it is rejected using the same ground of rejection for claim 1. 
Regarding claim 9, it is rejected using the same ground of rejection for claim 2. 
Regarding claim 10, it is rejected using the same ground of rejection for claim 3. 
Regarding claim 11, it is rejected using the same ground of rejection for claim 4. 
Regarding claim 12, it is rejected using the same ground of rejection for claim 5.
Regarding claim 14, it is rejected using the same ground of rejection for claim 7.
Regarding claim 15, it is rejected using the same ground of rejection for claim 1. 
Regarding claim 16, it is rejected using the same ground of rejection for claim 2. 
Regarding claim 17, it is rejected using the same ground of rejection for claim 3. 
Regarding claim 18, it is rejected using the same ground of rejection for claim 4. 
Regarding claim 19, it is rejected using the same ground of rejection for claim 5.
Regarding claim 21, it is rejected using the same ground of rejection for claim 7.

Regarding claim 22, Thomas and  SHERMAN et al did not explicitly disclose the content based filter logic comprising a string that includes the at least one operator, the method further comprising: parsing the string such that a plurality of tokens are obtained; wherein determining that the event associated with the event stream satisfies the content based filter logic based, at least in part, on a value of the first field of a data object corresponding to the event includes evaluating the value of the first field of the data object using the tokens.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Skeen to modify Thomas and SHERMAN by applying the technique of parsing string  for the purpose of filtering contents accordingly.

Regarding claim 23, Thomas and  SHERMAN et al did not explicitly disclose the string including at least one field name-value pair, the field name-value pair including a field name of the first field and a value, the field name and value being separated in the string by an operator.

However, Skeen et al disclose the string including at least one field name-value pair, the field name-value pair including a field name of the first field and a value, the field name and value being separated in the string by an operator(see fig.2 to fig.5 with field name; by parsing the 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Skeen to modify Thomas and SHERMAN by using Boolean value  for the purpose of separating data field name accordingly.

Regarding claim 24, it is rejected using the same ground of rejection for claim 23.
                                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/JEAN D SAINT CYR/Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425